Cooper, J.,
delivered the opinion of the court.
Since by the verdict of the jury Starks was sentenced to imprisonment for life, instead of capital punishment, he was not entitled to stay of the judgment, except upon giving security for the payment of the jail fees to accrue pending his appeal. The sheriff, having declined to surrender the convict to the proper officers for incarceration in the penitentiary, cannot recover the fees claimed.

Judgment reversed, the allowance refused, and petition dismissed.